DETAILED ACTION
	This is Final Office action is in reply to Applicant’s Amendment filed on 06/21/2022.  
	Claims 10-11 and 14 have been amended.
Claims 1-12 and 14-16 are pending.  
The earliest effective filing date of the present application is 05/01/2017.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	In response to Applicant Arguments /Remarks made in an amendment filled on 06/21/2022:
Due to amending claim 11, Claims 11, 14-15 rejection under the 35 USC § 112 has been withdraw by the examiner.
Claim Rejections - 35 USC § 103:
	Applicant’s arguments with respect to the rejections of claims 1-12 and 14-16 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. See claim rejections 35 USC § 103 below for more details.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

		Claims 1-5 and 7-9 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2009/0059270 to Opalach et al. (“Opalach”) in view of US Pat. No. 7623733 to Hirosawa (“Hirosawa”).

	Regarding claim 1. Opalach discloses the claimed method by an imaging controller of object status detection for objects supported by a shelf, from shelf image data, the method comprising: 
	obtaining, at an image pre-processor of the imaging controller (Opalach, Fig. 1, [0019]; “image capture devices 104”) a plurality of images of a shelf, each image including an indication of a gap (Opalach, as seen in Fig.3, [0028]; “gaps 316”) on the shelf between the objects (Opalach, Fig.1 “receive images(s) of retail environment 204”); 
	registering, by the image pre-processor, the images to a common frame of reference (Opalach, [0023]; “a planogram”) ([0023]; “the database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server 126 when assembling extracted planograms based on recognized object instances”); 
	 
	obtaining, by a comparator of the imaging controller, reference data including (i) identifiers for the objects and (ii) prescribed locations for the objects within the common frame of reference (Opalach, [0023]; “a planogram is a list of products (using any convenient identification scheme), positions of the products (e.g., x, y, z coordinates for the center of product) … i.e., the identifications and locations”); 
	based on a comparison of the consolidated gap indication with the reference data, selecting, by the comparator, a target object identifier from the reference data (Opalach, Fig. 2; “compare extracted planogram to target planogram 212”. [0037]; “Based on any identified differences between the extracted and target planograms, processing may optionally continue at block 214 where a relative cost of the differences between the planograms and for each product (or class of products) is determined”); and 
	generating and presenting, by a notifier of the imaging controller, a status notification for the target product identifier (Opalach, Fig. 2; “preform action(s) 216”. [0037]; “the extracted planogram or cost information may serve as the basis for sending an alert or other indication to appropriate personnel … instruct stock clerks to inspect the affected area and take any necessary remedial actions”).
	Opalach does not disclose the limitation(s) of: 
	identifying, by the image pre-processor, a subset of the gaps having overlapping locations in the common frame of reference; and
generating, by the image pre-processor, a consolidated gap indication from the subset
 	However, Hirosawa teaches that it would have been obvious to one of ordinary skill in the store imaging art to modify Opalach to include the following:
	identifying, by the image pre-processor, a subset of the gaps (col. 7-lines 65-67; “the amount of background correction determined in S4 is the amount of parallel movement indicated by the gap between the solid line and the dotted line”) having overlapping locations in the common frame of reference (Hirosawa, Fig. 5; “acquire first object image S2” > “acquire second object image S3” > “calculate amount of background correction S4” > “extract object regions S6 ” > detect overlap S7”); 
	generating, by the image pre-processor, a consolidated gap indication (Hirosawa, col. 11-lines 15-17; “combine the first object and the second object into a single image, after making the background portions correspond to each other”) from the subset (Hirosawa, Fig. 5; “generate corrected superimposed image S9”. Col. 26-line 65- col. 27-lines 7; “In S9, the superimposed image generating means 9 generates a “superimposed image” in which a plurality of images are superimposed, based on the first object image, the second object image … the first and second object regions obtained from the object region extracting means 7 (S6), the information on overlap between the first and second objects obtained from the overlap detecting means 8 (S8), and the like. Then, through P90, the processing proceeds to S10. The processing in S9 is described later in detail, with reference to FIG. 30”); 
	Therefore, it would have been obvious to one of ordinary skill in the inventory imaging management art at the time of filing to modify Opalach to include identifying, by the image pre-processor, a subset of the gaps having overlapping locations in the common frame of reference; generating, by the image pre-processor, a consolidated gap indication from the subset, as taught by Hirosawa, where this would be performed in order to provide the benefit of being able to combine the second object image by overwriting, without making it translucent. See Hirosawa, col. 52-lines 85-59.

	Regarding claim 2. The combination of Opalach in view of Hirosawa discloses the method of claim 1, wherein the selecting comprises selecting a target object identifier having a prescribed location that overlaps the location of the consolidated gap indication (Opalach, [0032-0035]; “gaps between products 416, misalignments or other display imperfections may also be illustrated in the planogram 400, thereby reflecting the current state of the shelves  … object recognition analysis of an image may determine that two or more recognized product instances substantially overlap”).    
	Regarding claim 3. The combination discloses the method of claim 2, further comprising determining a degree of coverage of the prescribed location of the target object identifier by the consolidated gap indication (Opalach, Fig. 8, [0049]; “a product's presence rating may be increased with each facing within a threshold proximity of a complementary product and/or within another threshold proximity of corresponding promotional material. Conversely, a product having a large percentage of its total facings within a relatively small distance of each other (i.e., clustered in one region of an inventory environment as opposed to spread more evenly throughout) may have its presence rating lowered as a result”).  
 
	Regarding claim 4. The combination discloses the method of claim 3, further comprising: determining whether the degree of coverage exceeds an upper threshold; and wherein when the degree of coverage exceeds the upper threshold, generating the status notification comprises generating an out-of-stock notification  (Opalach, Fig.8, [0050]; “Non-compliance may be judged by the level of deviation (in terms of, for example, position, number of facings, relative availability/duration of stock outs throughout a day, etc.) from desired parameter levels”).

	Regarding claim 5. Claim 5 recites operations that are no more than a predictable variation or duplication of the operations recited in claim 4, albeit with reciting “exceeds the lower threshold”, Such features would have been an obvious product of ordinary skill in art and common sense, not innovation. That is, the claimed subject matter is no more than a predictable combination of known elements according to their established purposes. See KSR Int’l. Co. v. Teleflex, Inc., 550 U.S. 398, 418421 (2007); see also MPEP § 2144.04 VI, B.

	Regarding claim 7. The combination discloses the method of claim 1, wherein the plurality of images each comprise a binary gap mask generated from an image of the shelf captured by a mobile automation apparatus (Opalach, [0019]; “The image capture devices 104, which may comprise still image or video cameras that can be rotated, panned, etc. may be mounted at one or more locations within the inventory environment 102”. See Fig. 3, [0028]; “gaps 316 and shadowed regions 318 may also be present in the image such that no particular products are recognizable”).  

	Regarding claim 8. The combination discloses the method of claim 1, further comprising: obtaining depth measurements corresponding to the images; registering the depth measurements to the common frame of reference (Opalach, Fig. 6, [0040]; “such as the seventh detectable pattern 626 … a size of the detected portion of the pattern 626 can be determined and compared to the known size of the pattern 626”); and validating the consolidated gap indication based on the depth measurements (Opalach, Fig. 6, [0040]; “The resulting level of stock depletion (or level of remaining stock) can thereafter be determined as being proportional (or inversely proportional, in the case of remaining stock) to the ratio of the detected portion of the pattern 626 to the known size of the pattern 626”).
	Regarding claim 9. The combination discloses the method of claim 8, further comprising: determining, based on the validation, that the consolidated gap indication is incorrect; and responsive to the determining, generating the status notification as a plug notification (Opalach, [0042]; “the indication of the at least partially depleted stock condition is provided only after the stock out feature(s) have been detected for a predetermined period time. If, during that time, obstructions are detected, the provision of the indication may be postponed for a length of time to account for the duration of the obstructions”).

		Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Opalach in view of Hirosawa further in view of US. Pat. Pub. No. 2017/0178060 to Schwartz (hereinafter “Schwartz”).

	Regarding claim 6. The combination of Opalach in view of Hirosawa discloses the method of claim 3, wherein determining the degree of coverage comprises: 
	The combination substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “retrieving dimensions and a facing number corresponding to the target object identifier, and determining a width of the prescribed location based on the dimensions and the facing number; and determining a proportion of the width covered by a width of the consolidated gap indication”. However, Schwartz teaches:

	retrieving dimensions and a facing number corresponding to the target object identifier, and determining a width of the prescribed location based on the dimensions and the facing number (Schwartz, [0076]; “the image processing module 203 may determine metadata of a product including packaging dimension, packaging identifier, price of the product as sold in the retailer store … product size”); and determining a proportion of the width covered by a width of the consolidated gap indication (Schwartz, [0138]; “the size of the region is chosen such that there are three overlapping regions that each include half the products in the whole linear group (e.g., the left-most half, center-most half and right-most half). In one embodiment, the size of the region is based on the size of the individual images used to capture the scene”).  
		Therefore, it would have been obvious to one of ordinary skill in the product recognition art at the time of filing to modify Opalach to include retrieving dimensions and a facing number corresponding to the target object identifier, and determining a width of the prescribed location based on the dimensions and the facing number; and determining a proportion of the width covered by a width of the consolidated gap indication, as taught by Schwartz, where this would be performed in order to provide an easy way to enforce the retail’s planogram as the actual retail environment is changing over the time, which eventually will make maintaining this environment easier and quicker. See Schwartz [0005].

		Claims 10-12, 14-16 are rejected under 35 U.S.C 103 as being unpatentable over US. Pat. Pub. No. 2009/0059270 to Opalach et al. (“Opalach”) in view of US Pat. Pub. No. 2017/0032311 to Rizzolo et al. (Rizzolo”) further in view of US Pat. Pub. No. 2015/0016712 to Rhoads et al. (“Rhoads”),

		Regarding claim 10. Opalach discloses a method by an imaging controller of object status detection for objects supported by a shelf, from shelf image data, the method comprising: 
		obtaining, by the imaging controller, input data including (i) an input image depicting a region of a shelf, and (ii) a plurality of object indicators containing respective object identifiers (Opalach, [0027]; “includes identification of any recognized products in the image as well as appropriate indications (e.g., probabilities) that corresponding products are”) and corresponding object locations (Opalach, [0027]; “includes location information … for the identified product(s)”) within the image (Opalach, Fig. 2; “receive image(s) of retail environment 204”. [0025]; “the image capture device 104 may automatically and/or continuously obtain images”); 
		registering, by the imaging controller, the image to a common frame of reference (Opalach, Fig. 1, [0021]; “A database 130 is provided for use in conjunction with both the image analysis server 124”. [0023]; “A database 130 is provided for use in conjunction with both the image analysis server 124 and … the planogram server 126 … the database 130 stores a plurality of stored product images”); 
		3obtaining (Opalach, Fig. 2; “extract planogram 210”), by the imaging controller, reference data including [[(ii)]](iii) a reference image depicting the region of the shelf in a full-stock state, and [[(ii)]](iv) a plurality of reference object indicators containing respective reference object identifiers and corresponding reference locations for the objects within the image (Opalach, [0023]; “a planogram is, at a minimum, a list of products (using any convenient identification scheme), positions of the products … on a store shelf … generating a planogram based on the results provided by the image analysis server, i.e., the identifications and locations (within an image or images) of one or more recognized product instances”);
					registering, by the imaging controller, the reference data with the input data based on image features of the reference image and the input image (Opalach, [0023]; “the database 130 stores … images … that may be used in the planogram server 126 when assembling extracted planograms based on recognized object instances”); 

		Opalach substantially discloses the claimed invention; however, Opalach fails to explicitly disclose the “based on a comparison of the object indicators with the reference object indicators, selecting, by the imaging controller, a target reference object identifier from the reference data”. However, Rizzolo teaches: 
based on a comparison of the object indicators with the reference object indicators  (Rizzolo, [0118]; “The mission capability confirmation module 132 analyzes the acquired images to extract information from the mission-specific image targets 164, such as from the example barcodes 166, and compares this against the known information of the image targets, to determine whether the information matches”), selecting, by the imaging controller, a target reference object identifier from the reference data (Rizzolo, [0118]; “determine if the barcode captured in the image can be read to generate a SKU number corresponding to the known SKU number of the printed barcode 166). This allows the module 132 to confirm/assess the capability of the system to perform the mission”);

	Therefore, it would have been obvious to one of ordinary skill in the inventory management art at the time of filing to modify Opalach to include based on a comparison of the object indicators with the reference object indicators, selecting, by the imaging controller, a target reference object identifier from the reference data, as taught by Rizzolo, where this would be performed in order to pre-sorting the signage into the specific order appropriate for that store correctly with less time consuming way.  See Rizzolo [0004].
		The combination of Opalach in view of Rizzolo substantially discloses the claimed invention; however, the combination fails to explicitly disclose the “obtaining, via a depth sensor, depth measurements corresponding to the input image; registering the depth measurements to the common frame of reference; validating the target reference object identifier based on the depth measurements”. However, Rhoads teaches:
		obtaining, via a depth sensor, depth measurements corresponding to the input image (Rhoads, [0012]; “Object Signature Collection, Registration, Fast-Search Processing and Matching-Database Proliferation … gathering three dimensional information on objects … depth sensing camera technology can also be employed”); 
		registering the depth measurements to the common frame of reference (Rhoads, [0030]; “ReliefRegistering an object … referred herein as “registering” … AngleRegistering is the creation of 3 dimensional estimates of the shape and surface areas of the object in the process … such as … depth … called “model”. [0034]; “the creation of a stored signature of that object …stored signature can be encoded as an image-draped 3D model, in the round or as a relief”); 
		validating the target reference object identifier based on the depth measurements (Rhoads, [0033]; “There are numerous advantages to recording multiple viewpoints of an object and yet synthesizing a singular signature for that object. Its "Thingerprint" … matching to arbitrary images of things, is as an image-draped 3D mode”. [0091]; “find a matching object signature stored in a signature database containing … of object signatures (e.g., each indexed according to an object identifier that identifies an object represented by the object signature”);
		Therefore, it would have been obvious to one of ordinary skill in the inventory management art at the time of filing to modify Opalach to include obtaining, via a depth sensor, depth measurements corresponding to the input image; registering the depth measurements to the common frame of reference; validating the target reference object identifier based on the depth measurements, as taught by Rhoads, where this would be performed in order to provides a welcome design flexibility in the device-local-global continuum. See Rhoads [0014].

	Regarding claim 11. The combination of Opalach in view of Rizzolo further in view of Rhoads discloses the method of claim 10, wherein selecting the target reference object identifier comprises: 
	Opalach substantially discloses the claimed invention; however, Opalach fails to explicitly disclose the “identifying a subset of the reference object identifiers having prescribed locations coincident with a location of the region of the shelf in the common frame of reference; and selecting, from the subset, a reference object identifier that does not match any of the plurality of object labels”. However, Rizzolo teaches:
	identifying a subset of the reference object identifiers having prescribed locations coincident with a location of the region of the shelf in the common frame of reference (Rizzolo, [0117-0018]; “The spatial characterization module 130 matches the positions of landmarks 150 detected by module 128 to the actual positions on the target 140 and then derives absolute and relative spatial profile(s) and other characteristics of the imaging system … The mission capability confirmation module 132 analyzes the acquired images to extract information from the mission-specific image targets 164, such as from the example barcodes 166, and compares this against the known information of the image targets, to determine whether the information matches (e.g., determine if the barcode captured in the image can be read to generate a SKU number corresponding to the known SKU number of the printed barcode 166)”); and 
	selecting, from the subset, a reference object identifier that does not match any of the plurality of object labels (Rizzolo, [0053]; “automated, shelf-level retail prescriptive analytic services which utilizes a mobile image capture system to capture and store images of the display areas tagged with location information, analyze the images with location data and return the detailed store spatial layout and classification of (1) regular shelf signage (e.g., regular price labels with barcodes), … (3) products at the shelf display facings. This output can be used on its own for generating detailed views of current store product and signage layout, identifying misplaced or out of stock products or printing signage updates in store-walk order”).
  
	Therefore, it would have been obvious to one of ordinary skill in the product recognition art at the time of filing to modify Opalach to include identifying a subset of the reference object identifiers having prescribed locations coincident with a location of the region of the shelf in the common frame of reference; and selecting, from the subset, a reference object identifier that does not match any of the plurality of object labels, as taught by Rizzolo, where this would be performed in order to collect product location data substantially automatically across its stores. Each store could then receive signage which has been automatically packaged in an appropriate order to avoid a pre-sorting step. See Rizzolo [0006]. 

	Regarding claim 12. The combination discloses the method of claim 10, further comprising 
	generating the reference data by: prior to obtaining the input image, obtaining the reference image of the region; obtaining the plurality of reference object indicators containing the respective reference object identifiers and corresponding reference object locations (Opalach, [0022]; “The image analysis server 124 performs image analysis techniques on images preferably received from the image server 110 (or any other source). The images received by the image analysis server may be in response to specific requests issued by the image analysis server 124 to the image server 110 (i.e., pulled), or they may automatically provided by the image server 110 to the image analysis server 124 without prior requests (i.e., pushed)”); registering the reference image to the common frame of reference, and   storing the reference image and the reference object indicators (Opalach, [0023]; “a planogram”) ([0023]; “the database 130 stores a plurality of stored product images and/or features and characteristics of the images and the products that may be used by the object recognition software implemented by the image analysis software 124 as training data, and that may be used in the planogram server 126 when assembling extracted planograms based on recognized object instances”).

	Regarding claims 14. The combination discloses the method of claim [[13]]10, further comprising: obtaining a location of an edge of the shelf in the common frame of reference (Opalach, [0031]; “a location of the shelves within the image 300 is determined by the object recognition analysis or any other suitable technique such as … edge detection algorithms to identify relatively long, continuous edges within the image”); 
	wherein selecting the target reference identifier comprises: identifying a subset of the reference identifiers having prescribed locations coincident with a location of the region of the shelf in the common frame of reference (Opalach, [0019]; “the images that are captured by the mobile image capture devices may be used to infer its location …  location-unique markings (e.g. glyphs, barcodes, etc.) may be positioned throughout the inventory environment such that they may be recognized”); selecting, from the subset, a reference identifier that matches one of [[the]]a plurality of object labels (Opalach, [0022]; “based on one or more training images of objects to be recognized, such algorithms provide an identification of the objects recognized in the image, locations for the recognized objects within the image”) and that is located at a depth exceeding a predefined threshold beyond a depth of the edge of the shelf (Opalach, [0044]; “proximity of products may determined based on comparison of product centers (x, y, z coordinates) and/or three-angle orientations. Proximate/not proximate decisions could be made based on chosen threshold values or raw distance data could be provided as a result”.

	Regarding claim 15. The combination discloses the method of claim 14, wherein generating the status notification comprises generating a low-stock status notification (Opalach, [0056]; “a potential method for stock-out detection may combine both the object recognition and planogram matching techniques … when a product is not detected in or near a certain region, and the product is specified to be located there according to a target planogram, and there is no occlusion detected … assess the relative certainty that the product is out of stock over time”).

		Regarding claim 16. The combination discloses the method of claim 10, wherein generating the status notification comprises generating a plug notification when the object identifier of a first object indicator does not match the reference object identifier of one of the reference object indicators having a reference location matching the object location of the first object indicator (Opalach, [0042]; “the indication of the at least partially depleted stock condition is provided only after the stock out feature(s) have been detected for a predetermined period time. If, during that time, obstructions are detected, the provision of the indication may be postponed for a length of time to account for the duration of the obstructions”).


Conclusion
1.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687